Title: To George Washington from Captain Josiah Stoddard, 24 May 1779
From: Stoddard, Josiah
To: Washington, George



Sir
Salisbury [Conn.] May 24. 1779

My Brother Doctor Stoddard waits on Your Excellency for a furlough agreeable to the inclosd Copy of a Resolve of Congress, which I understand not to be a furlough but only enabling Your Excellency to give one & to determin the term of it.
Cou’d wish to be indulgd with six or seven months that a little want of time shou’d not frustrate my attempt—have never till now been able to go abroad.
Your Excelly will please to return the Resolve to my Brother as the Original is at head Qrs. I am Sr with the higest respect your Excells. most Obedt hum. Servt
Josiah Stoddard Capt.2d Lt Dragoons
